Citation Nr: 1721915	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-16 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to May 1970.  The Veteran passed away in July 2010.  The appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Board remanded the case for further development in January 2015.

The appellant testified at a July 2013 videoconference hearing before the undersigned.  A copy of the transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant claims entitlement to service connection for the cause of the Veteran's death.  In this regard, the Veteran died in July 2010 due to respiratory failure, due to or as a consequence of pulmonary metastatic disease, due to renal cell carcinoma.  At the time of the Veteran's death he was not service connected for any disability.  

While this case was previously remanded to explore whether the cause of the Veteran's death was due to his inservice exposure to Agent Orange and other herbicides.  While that development does not appear to have yielded evidence that would permit this claim to be allowed, a review of the record also reveals that the Veteran was most likely exposed to asbestos inservice as an aviation machinist's mate and that he smoked a half pack of cigarettes each day for twenty years until the age of forty.  Post service the Veteran reported working at a power plant.

VA has a duty to assist claimants in obtaining the evidence necessary to substantiate a claim, which includes obtaining a medical opinion if it is necessary to make an opinion on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In light of the above, the Board finds that a medical opinion addressing the relation between the Veteran's renal cell carcinoma and exposure to asbestos is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical opinion from an oncologist which addresses the following questions:

a. Is it at least as likely as not that the Veteran's renal cell carcinoma was due to his presumed exposure to asbestos while on active duty? 

b. Is it more likely than not that the Veteran's renal cell carcinoma was due to his post-service exposure to asbestos at a power plant and history of cigarette smoking?

The oncologist must be provided access to the Veteran's claims folder, Virtual VA file, and VBMS file for review.  A complete rationale for all opinions must be provided.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2.  After the requested development has been completed, the RO should review the report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

3.  Then, after completing any other duties necessary to fulfill the duty to assist, readjudicate the claim.  If the benefit sought is not granted, the appellant and her representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

